                   Case 20-12456-JTD            Doc 948        Filed 01/27/21         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    RTI Holding Company, LLC, et al.,1                         Case No. 20-12456 (JTD)

                                               Debtors.        (Jointly Administered)


                  NOTICE OF DEPOSITION UPON ORAL EXAMINATION OF
                 DESIGNATED REPRESENTATIVES OF DEBTORS RELATING
                   TO DEBTORS’ CHAPTER 11 PLAN AND SALE MOTION

             PLEASE TAKE NOTICE THAT pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, made applicable herein by Rules 7030 and 9014 of the Federal Rules of Bankruptcy

Procedure, BNA Associates LLC, by and through its undersigned counsel, will take the deposition

of upon oral examination of the designated representative(s) of the above-captioned debtors and

debtors in possession (the “Debtors”) in connection with the Debtors’ Amended Chapter 11 Plan

[Docket No. 761] (as amended, the “Plan”) and the Motion of Debtors for an Order (A) Approving

Bid Procedures for the Sale of the Debtors’ Assets, (B) Approving Certain Bidder Incentives in

Connection with the Debtors’ Entry into a Stalking Horse Agreement, if any, and (C) Approving


1
   The Debtors in these chapter 11 cases and the last four digits of each of the Debtor’s U.S. tax identification number
are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); Indianapolis
Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant
Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of
Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis
Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC
(7442); RT Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC
(2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP
(3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290);
RT Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise. LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address
is 333 East Broadway Ave., Maryville, TN 37804.


IMPAC 7015365v.5
                   Case 20-12456-JTD         Doc 948       Filed 01/27/21        Page 2 of 4




Procedures for the Assumption and Assignment of Executory Contracts and Unexpired Leases (the

“Sale Motion”) [Docket No. 355] and the Order approving the bidding procedures [Docket No.

585]. The deposition will take place on February 2, 2021 at 9:00 a.m. (prevailing Eastern

Time) and will continue until completed, day to day if needed. The deposition will be conducted

virtually over Zoom before a certified court reporter and will be stenographically recorded and

videotaped. Deposition exhibits may be presented and exchanged electronically.

        Pursuant to Federal Rule of Civil Procedure 30(b)(6), Debtors must designate one or more

persons to testify on their behalf with regard to all matters known or reasonably available to

Debtors on the following topics:2

                               RULE 30(b)(6) DEPOSITION TOPICS3

1. The Plan.

2. The Sale Motion, Bidding Procedures, and Order approving the Bidding Procedures.

3. The name of all Potential Bidders that submitted Bids.

4. Contact information for all Potential Bidders that submitted Bids.

5. The Bids received from Potential Bidders.

6. The criteria for a Bid to constitute a Qualified Bid or a Potential Bidder to constitute a

    Qualified Bidder.

7. The criteria for a Bid, individually or collectively, to qualify as a Topping Bid.

8. The deliberation and determination of which Potential Bidders constitute Qualified Bidders.




2
  BNA Associates LLC reserves all rights to amend or supplement this list of topics at any time in advance of the
deposition.
3
  Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Plan or
Sale Motion, as applicable.

                                                       2
IMPAC 7015365v.5
                   Case 20-12456-JTD     Doc 948       Filed 01/27/21    Page 3 of 4




9. The deliberation and determination of whether any Bids, individually or collectively,

    qualified as Topping Bids.

10. The deliberation and determination to cancel the Auction.

11. All communications with any Potential Bidder regarding whether its Bid constituted

    Qualified Bid or a Topping Bid.

12. Whether Goldman Sachs Specialty Lending Group, L.P. and/or TCW Direct Lending

    submitted a credit bid for any of the Assets, and, if so, such Bid(s).

13. Whether any member of the Creditors’ Committee indicated its intent to submit a Bid or

    became a Potential Bidder, and if so, such Bid(s).

14. The value of the RT Lodge since January 1, 2020.

15. All security documents evidencing prepetition secured loans from Goldman Sachs Specialty

    Lending Group, L.P. and TCW Direct Lending.


Dated: January 27, 2021                      Respectfully submitted,
       Wilmington, Delaware

                                             /s/ Aaron H. Stulman
                                             L. Katherine Good (No. 5101)
                                             Aaron H. Stulman (No. 5807)
                                             POTTER ANDERSON & CORROON LLP
                                             1313 N. Market Street, 6th Floor
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 984-6000
                                             Facsimile: (302) 658-1192
                                             Email: kgood@potteranderson.com
                                                     astulman@potteranderson.com

                                             – and –




                                                  3
IMPAC 7015365v.5
                   Case 20-12456-JTD   Doc 948   Filed 01/27/21   Page 4 of 4




                                         Austin L. McMullen, Esq.
                                         BRADLEY ARANT BOULT CUMMINGS LLP
                                         Roundabout Plaza
                                         1600 Division Street, Suite 700
                                         Nashville, TN 37203
                                         Telephone: (615) 244-2582
                                         Facsimile: (615) 252-6380
                                         Email: amcmullen@bradley.com

                                         Counsel to BNA Associates LLC




                                             4
IMPAC 7015365v.5
